DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 14, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 14, and 15 recite “the first touch induction electrode”, “the second touch induction electrode”, “the first pressure induction electrode”, and/or “the second 
	Additionally, claims 8 and 20 recite “a roundabout structure”.  This appears to be a non-standard use of the phrase “roundabout”.  Applicant’s specification fails to adequately define what is meant by “a roundabout structure”.  The terminology is unclear and the scope of the claimed subject matter cannot be determined by one of ordinary skill in the art.  Thus, claims 8 and 20 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (US 2017/0010719).

	Regarding claim 1, Chen discloses a touchscreen comprising: a transparent substrate comprising: a first surface; and a second surface that opposes the first surface (abstract, fig. 10, e.g., substrate 23, ¶ 31; see also fig. 16, ¶ 40, substrate 53);
	a transparent first conductive layer disposed on the first surface and comprising a plurality of first touch induction electrodes and first pressure induction electrodes that extend in a first direction and are alternately arranged in a second direction (fig. 10, ¶ 31, layer 22 with electrodes 2211 and 2213; see also ¶ 22-23; see also fig. 16, ¶ 40);
	a transparent second conductive layer disposed on the second surface and comprising a plurality of second touch induction electrodes and second pressure induction electrodes that extend in the second direction and are alternately arranged in the first direction (fig. 10, ¶ 31, layer 25 with electrodes 2511 and 2513; see also ¶ 22-23; see also fig. 16, ¶ 40),
	wherein the first touch induction electrodes and the second touch induction electrodes are configured to detect a position of a touch operation (fig. 10, ¶ 31-36; see also ¶ 22-23; see also fig. 16, ¶ 40),


	Regarding claim 2, Chen discloses wherein the first touch induction electrodes comprise a plurality of sequentially connected first touch induction regions (figs. 10-12, ¶ 31-36; see also ¶ 22-23; see also fig. 16, ¶ 40),
	wherein the first pressure induction electrodes comprise a plurality of sequentially connected first pressure induction regions (figs. 5-12, ¶ 30-36; see also ¶ 22-23; see also fig. 16, ¶ 40),
	and wherein the sequentially connected first touch induction regions of a first touch induction electrode and the first sequentially connected pressure induction regions of a neighboring first pressure induction electrode are alternately arranged (figs. 5-12, ¶ 30-36; see also ¶ 22-23; see also fig. 16, ¶ 40).

	Regarding claim 3, Chen discloses wherein the second touch induction electrode further comprises a plurality of sequentially connected second touch induction regions (figs. 10-12, ¶ 31-36; see also ¶ 22-23; see also fig. 16, ¶ 40),
	wherein the second pressure induction electrode further comprises a plurality of sequentially connected second pressure induction regions (figs. 5-12, ¶ 30-36; see also ¶ 22-23; see also fig. 16, ¶ 40),
	and wherein the plurality of second touch induction regions of the second touch induction electrode and a plurality of second pressure induction regions of a neighboring 

	Regarding claim 4, Chen discloses wherein the first touch induction electrodes and the first pressure induction electrodes further comprise conductive patterns on the first conductive layer (fig. 10, ¶ 31, layer 22 with electrodes 2211 and 2213; see also ¶ 22-23; see also fig. 16, ¶ 40),
	and the second touch induction electrodes and the second pressure induction electrodes further comprise conductive patterns on the second conductive layer (fig. 10, ¶ 31, layer 25 with electrodes 2511 and 2513; see also ¶ 22-23; see also fig. 16, ¶ 40).

	Regarding claim 5, Chen discloses wherein the first touch induction electrodes and the second touch induction electrodes are of the same pattern, and wherein the first pressure induction electrodes and the second pressure induction electrodes are of the same pattern (fig. 10, ¶ 31; see also ¶ 22-23; see also fig. 16, ¶ 40).

	Regarding claim 6, Chen discloses wherein the conductive patterns of the first touch induction electrodes complement the conductive patterns of the first pressure induction electrodes, and the conductive patterns of the second touch induction electrodes complement the conductive patterns of the second pressure induction electrodes (figs. 5-12, ¶ 30-36; see also ¶ 22-23; see also fig. 16, ¶ 40).



	Regarding claim 8, Chen discloses wherein the first pressure induction electrodes and the second pressure induction electrodes are strain resistance lines of a roundabout structure (figs. 5-12, ¶ 30-36; see also ¶ 22-27; see also fig. 16, ¶ 40).

	Regarding claim 9, Chen discloses a touch display apparatus comprising: a display screen having a display surface (fig. 16, ¶ 40);
	a touchscreen fitted to the display surface, and configured to receive a three-dimensional touch operation on the touch display apparatus (fig. 16, ¶ 40; see also ¶ 22-36),
	The remaining limitations of claim 9 are rejected under the same rationale as claim 1.

	Regarding clam 10, Chen discloses wherein the touch display apparatus further comprises a transparent cover plate fitted to the touchscreen (fig. 16, ¶ 40, cover 51; see also fig. 10, ¶ 31).


	wherein the first touch induction electrodes, the second touch induction electrodes, the first pressure induction electrodes, and the second pressure induction electrodes are electrically connected to a non-display region of the touch display apparatus through transparent electrode wires, and are electrically connected to the processor (figs. 10-11, ¶ 22-36; see also fig. 2).

	Regarding claim 12, Chen discloses wherein the processor is configured to: obtain voltages output by the plurality of first touch induction electrodes and the plurality of second touch induction electrodes (figs. 10-11, ¶ 22-36, capacitance variation detected; see also fig. 2);
	and determine a position of the three-dimensional touch operation on the touch display apparatus based on values of the obtained voltages (figs. 10-11, ¶ 22-36; see also fig. 2).

	Regarding claim 13, Chen discloses wherein the processor is configured to: obtain voltages output by the plurality of first pressure induction electrodes and the plurality of second pressure induction electrodes (figs. 10-11, ¶ 22-36, Wheatstone bridge circuit achieves pressure sensing; see also figs. 2-3),
	and determine pressure of the three-dimensional touch operation on the touch display apparatus based on values of the obtained voltages (figs. 10-11, ¶ 22-36, Wheatstone bridge circuit achieves pressure sensing; see also figs. 2-3).

	Regarding claim 14, this claim is rejected under the same rationale as claim 2.

	Regarding claim 15, this claim is rejected under the same rationale as claim 3.

	Regarding claim 16, this claim is rejected under the same rationale as claim 4.

	Regarding claim 17, this claim is rejected under the same rationale as claim 5.

	Regarding claim 18, this claim is rejected under the same rationale as claim 6.

	Regarding claim 19, this claim is rejected under the same rationale as claim 7.

	Regarding claim 20, this claim is rejected under the same rationale as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kano et al. (US 2016/0357331)
Wang et al. (US 2017/0083142)
Coulson et al. (US 2014/0062933)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.